Citation Nr: 0601017	
Decision Date: 01/12/06    Archive Date: 01/19/06	

DOCKET NO.  00-12 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1969 to 
November 1970.  He served in Vietnam from December 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
VARO in Phoenix, Arizona, that denied entitlement to service 
connection for PTSD.  The case was remanded in pertinent part 
by the Board in November 2003 in order that further 
development might take place to help determine whether or not 
the veteran has PTSD.  The case has been returned to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The record contains no credible supporting evidence of 
inservice stressors.  

3.  The veteran does not have PTSD attributable to his 
experiences in Vietnam.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent laws and regulations and their application to the 
evidence of record.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA has provided notice regarding what the 
evidence has to show to establish entitlement to service 
connection for PTSD in various communications, including a 
communication dated in March 2005 in which he was informed 
that a response had been received from the United States 
Armed Services Center for Research of Unit Records (CURR) 
concerning his reported stressors.  He was told that 
insufficient stressor information had been provided.  He was 
told that a two month specific date range during which this 
stressful event or events occurred was required and he was 
asked to send any information or evidence pertaining to the 
stressful event to VA.  The veteran replied in a 
communication dated later in March 2005 and a response from 
the CURR is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant of the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

As noted above, the March 2005 letter provided to the veteran 
informed him that he had to provide more specific stressor 
information.  He did so and a response is of record from the 
CURR.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and that a claimant is 
given the opportunity to submit information and evidence in 
support of a claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); See also 38 C.F.R. § 20.1102 (harmless error).  

With regard to the duty to assist, the Board notes that 
records have been obtained by VA and associated with the 
claims folder.  The case was remanded by the Board in 2003 in 
order to assure compliance with the VCAA and to obtain 
additional information.  The CURR has been contacted and has 
provided information with regard to activities of the unit to 
which the veteran was assigned while he was stationed in 
Vietnam.  Therefore, the Board concludes that VA has more 
than fulfilled its duty to assist the veteran in this case.  
See Mayfield v. Nicholson, 19 Vet. App. 102 (2005).  

Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

In deciding the merits of the claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id., at 56.  

With regard to PTSD, service connection for PTSD requires:  
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b).  When an appellant is found to have 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304.  

If the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  

Factual Evidence

A review of the veteran's personnel records reveals that he 
served in Vietnam from December 1969 to October 1970.  His 
principal duty assignment during his time in Vietnam was as 
an armor/unit supply specialist with Company B, 864th 
Engineer Battalion (Construction).  He participated in an 
unnamed campaign.  

The service medical records are without reference to 
complaints and findings indicative of psychiatric problems.  

The post service medical evidence of record includes a report 
of a VA hospital summary reflecting hospitalization of the 
veteran from July to August 1983 for multiple drug abuse.  
The veteran reported that he was in combat in Vietnam and had 
flashback and chronic stress syndrome.  The final diagnoses 
were:  polydrug abuse; alcoholism; and post-traumatic 
syndrome.  

Most of the medical evidence of record dates from the late 
1990's and reflects varying psychiatric diagnoses, including 
PTSD.  The diagnosis was based primarily on history given to 
the examiners by the veteran.  

In an attempt to corroborate the veteran's reported 
stressors, VA sought information from the CURR.  In a 
May 2004 communication, the CURR indicated there was 
insufficient stressor information provided with regard to the 
veteran.  

The veteran was asked to provide more detailed information 
regarding his experiences in Vietnam.  In a March 2005 
communication he recalled an incident when he was with 
another soldier who killed two Vietnamese by running them 
over, "while we were being ambushed."  He reported he was 
merely a private and was obeying the other individual's 
orders to ride with him when the incident occurred.  He 
stated the individual was thereafter reduced in rank to a 
private.  He related he was cleared of charges, "but the 
incident always affected me."  He believed his service 
records would reflect notation of the incident.  He also 
stated that a soldier he named was shot along with a warrant 
officer from C Company.  He reported "there were no medics 
during our supply runs.  I was holding him down applying 
direct pressure to his wound and they were firing in all 
directions, I don't know what happened to him...this incident 
took place around May to June of 1970."  

In a response from the CURR received in April 2005, reference 
was made to the Operation Reports-Lessons Learned, submitted 
by the Headquarters, 864th Engineer Battalion for the period 
between November 1969 and October 1970.  Notation was made of 
the location and the missions of Company B of the Battalion 
during that timeframe.  The missions included base camp 
construction and relocation.  It was stated that a review of 
available morning reports submitted by Company B did not show 
a soldier by the name the veteran indicated was assigned to 
the unit.  The morning reports submitted by another company 
of the same battalion dated October 31, 1968, revealed that 
an individual with that name had been assigned to the unit 
and his military occupational specialty was that of a radio 
teletype operator.  However, it was noted his eligible date 
to return from overseas was August 1969.  As noted elsewhere 
in this decision, the veteran did not arrive in Vietnam until 
December 1969.  Further notation was made that available U.S. 
Army Casualty Reports did not show that the individual named 
by the veteran was wounded in Vietnam.  Additional notation 
was made that the unit history submitted by the 192nd Assault 
Helicopter Company for the calendar year 1970 referred to 
exposure to enemy fire in April and May 1970.  

Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  In this case, the 
available evidence, including information provided by the 
CURR, does not support the veteran's testimony regarding his 
reported inservice stressors.  

While the veteran has been given a number of psychiatric 
diagnoses over the years, including PTSD, the diagnosis of 
PTSD is based on history provided by the veteran.  It is not 
corroborated by the evidence of record.  As noted above, the 
veteran gave the name of an individual with whom he served 
and who he claimed had been seriously wounded in combat 
action.  However, the CURR indicated that Army casualty 
reports available to it did not show that that individual had 
been wounded in Vietnam.  Notation was further made that the 
individual in question was not even in Vietnam at the same 
time as the veteran.  

The Board is aware of the Court's holding in Pentecost v. 
Principi, 16 Vet. App. 124 (2002), but does not find it to be 
controlling in the present situation where the unit records 
available do not reflect or corroborate the specific stressor 
events described by the veteran.  In this regard, the Board 
notes that in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
the Court stated that:  

The factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  

The Board notes it does not dispute that the veteran's 
military occupational specialty and the fact that he served 
for almost a year in Vietnam raise the possibility of his 
having engaged in combat with the enemy.  It can even be 
conceded that he served in a combat zone.  However, the 
record contains no probative evidence of his participation in 
actual combat.  Official military sources fail to confirm 
receipt of any awards, decorations or medals indicative of 
combat in Vietnam.  Neither the service medical records nor 
his personnel records show that he was wounded in combat.  
His participation in an unnamed campaign is not sufficient, 
in and of itself, to establish that he engaged in combat with 
the enemy.  See VAOPGCPREC 12-99.  Further, the available 
unit records and other credible evidence do not corroborate 
his accounts of various combat related stressors.  

Also, as noted above, the Board is aware that PTSD has been 
offered as a diagnosis at different points through the years.  
However, to warrant service connection for PTSD, 38 C.F.R. 
§ 3.304(f) provides that the diagnosis must conform to 
38 C.F.R. § 4.125(a), and meet the criteria of DSM-IV.  
Moreover, the diagnosis of PTSD must be based either on a 
claim of account of events during demonstrated combat status 
or on verified stressors.  The Board is not bound to accept 
any diagnosis not conforming to the DSM-IV criteria and no 
probative weight may be assigned to any diagnoses of PTSD 
based on the veteran's noncredible account of combat 
participation or unverified stressors.  

In evaluating the probative value of medical evidence, the 
Court has stated, in pertinent part:  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches...As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicators;...

Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Court 
has stated that, "just because a physician or the health 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Board notes that in this case where PTSD is shown as a 
diagnosis it was not made  with a discussion of the DSM-IV 
criteria and is not based on a verified stressor.  
Essentially, then, in this case, the diagnosis of PTSD has 
been provided based on  the veteran's uncorroborated history 
of combat service.  In light of the foregoing, the Board 
concludes that the preponderance of the evidence establishes 
that service connection for  PTSD is not in order.  


ORDER

Service connection for PTSD is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


